                  Case 19-50307-JKS              Doc 65      Filed 09/01/21         Page 1 of 2




                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE

In re:                                                               Chapter 11

WOODBRIDGE GROUP OF COMPANIES, LLC, et                               Case No. 17-12560 (JKS)
al.,1
                                                                     (Jointly Administered)
                                    Remaining Debtors.

MICHAEL GOLDBERG, as Liquidating Trustee of
the Woodbridge Liquidation Trust, successor in
interest to the estates of WOODBRIDGE GROUP OF
COMPANIES, LLC, et al.,                                              Adversary Proceeding
                                    Plaintiff,                       Case No. 19-50307 (JKS)
                         vs.

ALEXANDER S. ADUNA; EMMA R. ADUNA,

                                    Defendants.


              STIPULATION OF DISMISSAL OF ADVERSARY PROCEEDING


         Plaintiff Michael Goldberg, as Liquidating Trustee of the Woodbridge Liquidation Trust,

and defendants Alexander S. Aduna and Emma R. Aduna, (collectively, the “Parties”), have

resolved the claims asserted in the above-captioned adversary proceeding. Accordingly, the

Parties hereby stipulate, pursuant to Rule 41(a)(1)(A)(ii) of the Federal Rules of Civil Procedure,

made applicable to this adversary proceeding by Rule 7041 of the Federal Rules of Bankruptcy




1
 The Remaining Debtors and the last four digits of their respective federal tax identification numbers are as follows:
Woodbridge Group of Companies, LLC (3603) and Woodbridge Mortgage Investment Fund 1, LLC (0172). The
Remaining Debtors’ mailing address is 14140 Ventura Boulevard #302, Sherman Oaks, California 91423.


DOCS_LA:339621.1 94811/003
                  Case 19-50307-JKS       Doc 65    Filed 09/01/21    Page 2 of 2




Procedure, to the dismissal without prejudice of this adversary proceeding, with each party to

bear its own attorneys’ fees and costs.


  STIPULATED AND AGREED:

  Dated: September 1, 2021                             Dated: September 1, 2021

  PACHULSKI STANG ZIEHL & JONES LLP                    THE LAW OFFICES OF JOYCE, LLC

  /s/ Colin R. Robinson                                /s/ Michael J. Joyce
  Bradford J. Sandler (DE Bar No. 4142)                Michael J. Joyce, Esq.
  Andrew W. Caine (CA Bar No. 110345)                  1225 King Street, Suite 800
  Colin R. Robinson (DE Bar No. 5524)                  Wilmington, DE 19801
  919 North Market Street, 17th Floor                  Telephone: (302) 388-1944
  P.O. Box 8705                                        Email: mjoyce@mjlawoffices.com
  Wilmington, DE 19899-8705 (Courier 19801)
  Telephone: (302) 652-4100
  Facsimile: (302) 652-4400                            Counsel to Defendants
  Email: bsandler@pszjlaw.com
          acaine@pszjlaw.com
          crobinson@pszjlaw.com

  Counsel to Plaintiff




DOCS_LA:339621.1 94811/003                      2
